Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed 24 January 2022 the following has occurred: Claims 1, 4-5, 7, 10, 13-14, 19, 22 and 24-27 have been amended; Claims 6, 8, 20 and 23 have been canceled.
Now claims 1-2 and 4-5, 7, 9-19, 21-22 and 24-28 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 13-14 are rejected for lack of adequate written description.
Claim(s) 1 and 13-14 are rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention. This is a new matter rejection.
Claim(s) 1 and 13-14 recites “wherein the first person user is able to login to said plurality of said health related organizations all at the same time, and wherein the first person user is able to use a single login to connect to said plurality of said health related organizations”. The Applicant has provided no disclosure of the login logs the user into a plurality of organizations using a single login.
The specification states at paragraph [0209], “manage House TEA and third party TEA together from a single admin login”, this does not recite any login to multiple organizations at the same time, instead only reciting use of an admin login to connect to multiple organizations using the admin login.
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed connecting to a plurality of organizations at the same time using a single login. This is a new matter rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 13-14, recite and their dependent claims incorporate, “wherein the at least one second person user comprises at least one or more of: any other person user with which the first person user wishes to be connected, the one or more family member users, a guardian user, a friend user, an individual friend user, an individual care giver, or an organization… wherein the at least one second person user comprises at least one or more of: a plurality of users comprising at least one or more of: a plurality of family members of the first person user; a plurality of friends of the first person user; or a plurality of professional care givers of the first person user comprising at least one or more of: a home care giver; a visiting nurse; a nanny; or other professional care giver;”, as drafted it is unclear to the Examiner if this is the same second user are a different second user, the Examiner does not know if this is the same user or a new user, therefore the claim is indefinite.
Regarding claims 1 and 13-14, recite and their dependent claims incorporate, “electronically analyzing, by the at least one computer processor, in an electronic decision support system the data about the user, to identify targeted educational assistance (TEA) content data based on the data of the first person and the at least one second person”, as drafted it is unclear to the Examiner what data is being analyzed, in particular “the data” as recited is unclear if it is the data of the first user, second user, the plurality of second users or some combination, therefore the claim is indefinite.
Regarding claims 1 and 13-14, recite and their dependent claims incorporate, “electronically enabling, by the at least one computer processor of said at least one first client computing device, said interactive GUI on the at least one interactive touch screen based input output display, to the graphical indication of the any familial relationship between the first person user and the at least one second person user”, as drafted, the claim essentially reads “electronically enabling… said interactive GUI… to the graphical indication”, it is unclear to the Examiner what the interactive GUI is being enabled to do, therefore the claim is indefinite.
Claim 19 is dependent of claim 1, which recites “f) electronically providing, by the at least one computer processor, output of the analyzed TEA content data; and wherein the at least one first client computing device comprises at least one interactive touch screen based input output display”, claim 19 recites “wherein said (f) comprises at least one or more of:..”, it is unclear to the Examiner how the providing output of the TEA content further comprises the elements of claim 19. It is unclear if the elements of claim 19 are done via the providing of output or an additional step of f), therefore the claims are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-5, 7, 9-19, 21-22 and 24-28  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, system and program product embedded on non-transitory medium for capturing and displaying information of a first person user. The limitations of:
Claim 1, which is representative of claims 13 and 14
a) [… obtaining …], data about the first person user […], wherein the first person user has one or more family member users, each of the one or more family member users having at least one electronic computing device, or at least one second person user with which the first person user wishes to share data comprising a personal health data record, the data about the first person user comprising at least one or more of: any identification data about the first person user; any inputted health related data about the first person user; or any captured health related data about the first person user, comprising at least one or more of: any health related data; an application programming interface (API) accessible data; or other health records comprising at least one or more of: an electronic medical record (EMR); scanned data; sensed data; or optical character recognition (OCR) captured data; b) [… obtaining …], data about the at least one second person user, wherein the at least one second person user comprises at least one or more of: any other person user with which the first person user wishes to be connected, the one or more family member users, a guardian user, a friend user, an individual friend user, an individual care giver, or an organization, wherein the data about the at least one second person user comprising at least one or more of: any identification data about the at least one second person user; any inputted health related data about the at least one second person user; or any captured health related data about the at least one second person user; and c) electronically selectively sharing, […], the data of the first person user with the at least one second person user, wherein said electronically selectively sharing comprises: electronically selectively sharing by [… obtaining …], a selection […], at an element level for any and all data of the first person user, […], and wherein said electronically selectively sharing comprises: [… obtaining …], […] selection from the first person user of a […] selected portion of the data of the first person user to share with the at least one second person user, electronically sharing, […], said […] selected portion of the data of the first person user with the at least one second person user, and wherein said electronically sharing said […] selected portion comprises: electronically sharing, […], a first person user customizable at said element level […] selected portion of the data of the first person user with each of the at least one second person user, wherein said sharing is customizable at said element level for each of the at least one second person user, and  wherein said […] selection of said […] selected portion of the data of the first person user comprises any selection of or all of: none of the data of the first person user, any portion of the data at said element level of the first person user, and all of the data of the first person user; and wherein the at least one second person user comprises at least one or more of: a plurality of users comprising at least one or more of: a plurality of family members of the first person user; a plurality of friends of the first person user; or a plurality of professional care givers of the first person user comprising at least one or more of: a home care giver; a visiting nurse; a nanny; or other professional care giver; and wherein said […] selection of said […] selected portion of the data of the first person user is different for each of said plurality of said users; and  d) electronically connecting, […], via an organizations […] selection […] element by the first person user of a plurality of health related organizations of the first person user; and [… saving …], data of the first person user from each of said plurality of said health related organizations of the first person user […] for said electronically selectively sharing with the second person user, wherein the first person user is able to login to said plurality of said health related organizations all at the same time, and wherein the first person user is able to use a single login to connect to said plurality of said health related organizations; and e) electronically analyzing, […], the data about the user, to identify targeted educational assistance (TEA) content data based on the data of the first person and the at least one second person; and f) electronically providing, […], output of the analyzed TEA content data; and […]; and g) [… outputting …], , a graphical indication of any familial relationship between the first person user and the at least one second person user; […]; and wherein said computer implemented method comprises wherein said (g) comprises: i) electronically capturing, […], the one or more family member users; ii) electronically [… outputting …], the one or more family member users; iii) electronically capturing, […], a mood of a user by receiving a user selection of at least one mood emoji; iv) electronically [… outputting …], a mood of a user by [… outputting …] a user selection of at least one mood emoji; v) electronically enabling tracking, […], of refills of medication; vi) electronically [… saving …], images of at least one medication; vii) electronically [… obtaining …], a schedule of at least one medication; viii) electronically tracking, […], a history of compliance with at least one schedule of at least one medication; ix) electronically tracking, […], medication facts; x) electronically tracking, […], dosage strength; xi) electronically tracking, […], history related to at least one medication; xii) electronically tracking, […], when at least one medication began to be administered; xiii) electronically tracking, […], multiple medications; xiv) electronically tracking, […], multiple medications for instance of non-compliance; xv) electronically tracking, […], noncompliance with at least one schedule of at least one medication, and initiating at least one alert regarding the non-compliance with the at least one schedule of the at least one medication; xvi) electronically [… outputting …], […] element, [… obtaining …] usage of said […] element, tracking compliance with said receipt of said usage of said […] element, at least one notification in event of a tracked non-compliance with said receipt of said usage of said […] element, [… outputting …] a […] element, [… obtaining …] usage of said […] element, taking action based on said receipt of said usage of said Stop GUI element, or tracking usage of said Stop GUI element; xvii) electronically [… obtaining …], at least one edit to a medication information comprising at least one or more of: a start date of taking the medication, a frequency of taking the medication, a time of day to take the medication, enablement of a reminder to take the medication, a note about the medication, a form of the medication, an image of the medication, an upload of a picture of the medication, a prescribing provider or physician, an explanation of a condition for which the medication is prescribed, a medication label, or a request to delete data about the medication; xviii) electronically [… obtaining …], at least one electronic health file record into, and displaying […], from at least one electronic health file cabinet comprising at least one or more of: providing a plurality of categories of said at least one electronic health file record, or [… obtaining …] a new category of said at least one electronic health file record in said at least one electronic health file cabinet, [… obtaining …] at least one new user defined folder in said at least one electronic health file cabinet, or [… obtaining …] the at least one electronic file record and [… saving …] into the at least one electronic file folder of said at least one electronic health file cabinet, enabling sharing of the at least one electronic file record with at least one user, [… obtaining …] comments about at least one electronic file record stored in the at least one electronic file folder, or enabling interactive editing of contents of the at least one electronic file folder; xix) electronically [… obtaining …], at least one posting from a Connected Organization of a user; xx) electronically [… obtaining …], comments on files stored in the at least one electronic file folder; xxi) electronically providing, […], at least one notification; xxii) electronically publishing, […], at least one survey to at least one connected user from at least one Connected Organization; xxiii) electronically providing, […], access to the health portal by receipt of at least one QR code; xxiv) electronically connecting, […], at least one user to a Connected Organization via at least one Organizational Code; xxv) electronically connecting, […], at least one user to other devices that track health data; xxvi) electronically providing, […], electronic [… output …] of at least one notification dashboard and managing at least one connection requests, notification of any change to shared profiles, and [… obtaining …] at least one survey from any connected organization; xxvii) electronically managing, […], at least one connection with at least one Family user, Friend user, or caregiver user; and xxviii) electronically providing, […], [… output …] configured for sharing data with other user contacts of a given user, wherein said other user contacts comprise at least one or more of an organization, a caregiver, an employer, a loved one, or a family member; and  h) electronically enabling, […], said [… output …], to the graphical indication of the any familial relationship between the first person user and the at least one second person user; and  i) electronically analyzing, […], the data collected about the first person user and automatically electronically disseminating, […], material relevant to the data collected about the first person user; and at least one or more of: j) electronically escalated alerting, […], to at least one of the second person user or an organization, of a user-defined instance of noncompliance with an outcome; or k) electronically escalated alerting by […], to at least one of the second person user or the organization, of a user-defined instance of non-compliance with an outcome, wherein said outcome comprises at least one or more of: i) electronically identifying non-compliance with taking medications, or ii) electronically identifying vitals determined outside of a predetermined range.
, as drafted, is a method, which under broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting at least one electronic computing device comprising at least one electronic computer processor, at least one electronic communications interface, at least one electronic touchscreen-enabled display and at least one electronic memory storage device, at least one first client electronic computing device comprising at least one interactive touch screen based input output display and at least one electronic touch sensor, at least one electronic database and an electronic decision support system, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the at least one electronic computing device comprising at least one electronic computer processor, at least one electronic communications interface, at least one electronic touchscreen-enabled display and at least one electronic memory storage device, at least one first client electronic computing device comprising at least one interactive touch screen based input output display and at least one electronic touch sensor, at least one electronic database and an electronic decision support system, the claim encompasses allowing a first person user to select portions of their data to selectively share the selected pieces of information with a second person user via organization and analysis of health data of the first person user, to identify and provide output and alerts to the first and second user respectively. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one electronic computing device comprising at least one electronic computer processor, at least one electronic communications interface, at least one electronic touchscreen-enabled display and at least one electronic memory storage device, at least one first client electronic computing device comprising at least one interactive touch screen based input output display and at least one electronic touch sensor, at least one electronic database and an electronic decision support system, which implements the abstract idea. The at least one electronic computing device comprising at least one electronic computer processor, at least one electronic communications interface, at least one electronic touchscreen-enabled display and at least one electronic memory storage device, at least one first client electronic computing device comprising at least one interactive touch screen based input output display and at least one electronic touch sensor, at least one electronic database and an electronic decision support system are each recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 25; paragraphs [000231]-[000250]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of “electronically receiving… via the at least one data communications network…”, “storing…”, at least one graphical user interface and various user selectable or deselectable elements. The “electronically receiving… via the at least one data communications network…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “storing…” is recited at a high-level of generality (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. The at least one graphical user interface and various user selectable or deselectable elements is recited at a high level of generality (simply outputting data on a generic display for a user with buttons for the user to select) and amounts to simply output of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one electronic computing device comprising at least one electronic computer processor, at least one electronic communications interface, at least one electronic touchscreen-enabled display and at least one electronic memory storage device, at least one first client electronic computing device comprising at least one interactive touch screen based input output display and at least one electronic touch sensor, at least one electronic database and an electronic decision support system, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “electronically receiving… via the at least one data communications network…”, “storing…”, at least one graphical user interface and various user selectable or deselectable elements, were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “electronically receiving… via the at least one data communications network…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “storing…” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. The at least one graphical user interface and various user selectable or deselectable elements has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Anis (2017/0329906): paragraphs [0083]-[0085]; Cook (20150161210): paragraph [0031]; Dick (20150205921): paragraph [0240]; displaying a GUI with selectable buttons is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2, 4-5, 7, 9-12, 15-19, 21-22 and 24-28 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, further defines how the data is shared between the various computing devices of the first and second user, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 4, further defines receipt and processing of permission data, in sharing data between the various computing devices of the first and second user, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 5, recites encryption and storage of data, however the additional element of “storing”, was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 7, further defines providing TEA content to the users of the various computing device, however the additional element of “transmitting”, was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 9, further defines capture of relationships between the various user’s, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 10, further defines the second person user and searching for targeted information, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 11, further defines use of a social network for sharing data, and displaying of data in the GUI, however the GUI was already determined to amount to generally linking the abstract idea to a particular technological environment and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 12, further defines a selection made by a user, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 15, further defines transmission of alerts between the various computing devices of the various users, however the additional element of “transmitting” was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 16, further defines sharing of files between the various user’s via the display of the GUI, however the GUI was already determined to amount to generally linking the abstract idea to a particular technological environment and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 17, further defines the data obtained for the first person user, but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 18, further defines the escalated alerting between the various computing devices of the various users, however the additional element of “receive…” was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 19, further defines step f) of the independent claim, to have substantially similar limitations to step g), of the independent claim, all of which the additional elements have already been considered, and in combination are not sufficient to provide a practical application and/or significantly more.
Claim 21, further defines the electronic computing device, however as stated above the elements that comprise the computing device amount to generic hardware components, based on the same rationale applied above, and further defines how the data is shared via the device.
Claim 22, further defines the GUI for creation and management of user accounts, however the GUI was already determined to amount to generally linking the abstract idea to a particular technological environment and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claims 24, further defines the GUI for creation and management of user accounts, however the GUI was already determined to amount to generally linking the abstract idea to a particular technological environment and well-understood, routine and conventional activity performed by a computer, above in the independent claim. The claim further defines obtaining of data to manage an account and provide alerts between the various computing devices of the various users, the additional element of “receiving” was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 25, further defines the GUI for creation and management of user accounts, however the GUI was already determined to amount to generally linking the abstract idea to a particular technological environment and well-understood, routine and conventional activity performed by a computer, above in the independent claim. The claim further defines obtaining of data to manage an account and provide alerts between the various computing devices of the various users, the additional element of “receiving” was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 26, further defines the GUI for creation and management of user accounts, however the GUI was already determined to amount to generally linking the abstract idea to a particular technological environment and well-understood, routine and conventional activity performed by a computer, above in the independent claim. The claim further defines a third user and collection/sharing of data between the first and third user, the additional element of “receiving” was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 27, further defines what data is received, the additional element of “receiving” was already determined to amount to extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.
Claim 28, further defines receipt of information via a GUI, however both the GUi and “receiving…” were already determined to either amount to generally linking the abstract idea to a particular technological environment/extra-solution activity and well-understood, routine and conventional activity performed by a computer, above in the independent claim.

Response to Arguments
Applicant’s arguments filed on 24 January 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear in the response filed on 24 January 2022.

Rejection under 35 U.S.C. § 112(a)
Regarding the rejection of claims 1 and 13-14, the Examiner notes the specification does not explicitly recite any login to multiple organizations at the same time, instead only reciting use of an admin login to connect to multiple organizations using the admin login, therefore the rejection has been maintained.

Rejection under 35 U.S.C. § 112(b)
Regarding the rejection of claims 1, 13-14 and 19-20, the Examiner notes the claim still claims the second person user as an individual and as a plurality of users, therefore the claim is indefinite. With respect to claim 19, it is unclear how the claimed limitations of the claim are limiting the provision of TEA content in step f).

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-2 and 4-5, 7, 9-19, 21-22 and 24-28, the Examiner has considered Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to identify and address actual, substantive arguments presented in Applicant’s response; however, any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
The claims, as amended, are directed to a technical solution to a technical problem of electronically selectively sharing via an electronic computer system including a graphical user interface (GUI)… The claimed subject matter surely amounts to significantly more than any alleged abstract idea, when all the elements of the claims, as amended, are considered… The claims are directed to a particular application as set forth and cannot be said to be directed merely to an abstract idea, when all the elements of the claims are considered… Claim 1, as amended, for example, spans the better part of eight (8) complete pages in 1.5 spaced 12 point font lettering, cannot be said to be "recited at a high level of generality"… Further, the action summarily states that the GUI elements are "recited at a high level of generality" on page 10, despite the fact that the claim spans many pages, and even many more pages, as amended. The statements attempt to ignore very particularized claim language, characterizing it as mere "extra-solution activity"… The rejection under 101 based on alleged abstractness and failure to provide a practical application is deemed distinguished for at least the reasons noted above, the claims cannot be characterized as drafted at a high level of generality, or lacking significantly more, as the claims all require extensive technological subject matter, more than ample to meat the requirements of subject matter patentability… Applicants note that the claims, as amended, are believed to clearly integrate the elements of the claims into a practical application, as the claims are directed to a machine, and thus it cannot continue to be said that the claims are directed to "generic hardware components."… The at least one electronic computing device is configured to implement the method of electronically receiving data from the first person user, and among many other claim elements, sets forth advantageously various electronic processing… The claims, as amended, can not be said to amount to a mere abstract idea without significantly more… it cannot be said that the claims are directed to "extra/post solution… activity" or as "recited at a high level of generality," since each and every claim element of the claims 1-28, including the independent claims 1, 13 and 14, including the incorporated subject matter of previously pending now cancelled claims 6, 8, 20, and 23 and the remaining claims require electronic components… which have been found by the CAFC to amount to substantially more than any alleged abstract idea.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claimed analysis above shows that the additional elements which implement the abstract idea are at least one electronic computing device comprising at least one electronic computer processor, at least one electronic communications interface, at least one electronic touchscreen-enabled display and at least one electronic memory storage device, at least one first client electronic computing device comprising at least one interactive touch screen based input output display and at least one electronic touch sensor, at least one electronic database and an electronic decision support system, the various computing devices that are claimed are recited at a high-level of generality (i.e., these hardware components amount to generic computers, performing generic computer functionality and can be performed by any off-the-shelf hardware as described by Applicant’s specification Figure 25, and paragraphs [00231]-[00250]), such that it amounts to no more than mere instructions to apply abstract idea using the generic computer components. The Examiner notes Applicant is not inventing a new computing device, instead they are claiming a method/system to use generic computer components to allow a first person user to share data with a second person user, therefore the claims are directed toward organization of patient data between two users via generic hardware components and is directed to an abstract idea implemented by the various claimed generic computer components.

Applicant further argues:
Applicants respectfully note that the claims, as amended, set forth "a particular machine."… the claims are directed to a technical solution to the technical problem of sharing selectable portions of health data information from a first user to to a second user… Applicants note the system disclosed and set forth in the claims, as amended, goes well beyond any general purpose computer, into a special purpose computing device configured as set forth in the novel and nonobvious claim elements set forth in Applicants' claims… The claims should not even amount to an abstract idea, since directed to a specific, particular machine. However, even if presumed arguendo, the claims as amended clearly demonstrate a technological solution to a technological problem falling well within what would be referred to significantly more than any alleged judicial exception and amounts to a practical application of any such alleged abstract idea… The claims detail a lengthy, specific series of technological process steps noted above, which are not abstract, but are rather set forth with particularity to establish a particular machine 

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims do not set forth a particular machine, the Examiner notes there is no required special programming of any of the hardware components required in the claim. Instead, Applicant’s claimed electronic devices in view of Applicant specification paragraphs [00231]-[00250], can be performed by any off-the-shelf computer with appropriate input output device (i.e., any smartphone or laptop), and do not require any particular machine to perform the claimed invention, a well-known, general-purpose computer implementing an abstract idea is not a “particular machine.” See MPEP 2016.05(b)(II).

Applicant further argues:
The claims, including claim 1, recited above, address a technological problem… for electronically sharing a user-selectable customizable portion of data via a graphical user interface element to provide the GUI selected portion of data from a first user to a second user… even if, for the sake of argument, one was to consider that a claim 3 pages in length is somehow an abstract idea, such claim is certainly sufficiently claiming significantly more than any potentially alleged abstract idea, by claiming the practical application of any such alleged abstract idea, and therefore, even in such a case, claim 1 should pass muster under 3 5 USC Section 101 subject matter patentability… Applicant's claimed invention is not merely a generic
computer implementation, designed to monopolize some alleged abstract idea… Humans are not
capable of being an electronic computing device with a communications interface, and cannot
provide a memory for storage of data in a memory storage device… Applicants' claims recite various improvements to the GUI… Applicants' claims set forth with particularity claims that do NOT preempt all ways of processing data,… the claims have been narrowly tied to the above technological system that solves a technological problem relating to a GUI and its use to electronically communicate over a communication network.

The Examiner respectfully disagrees.
It is respectfully submitted, the claims do not recite a technical solution to a technical problem described in the specification, the Examiner notes in the various cited court cases which relate to showing improvements to a technological problem, the various respective specification set forth a technical problem, that the claim solved. Unlike, Applicant’s claims, the claims do not solve a technical problem, the claimed selective sharing of data between the user’s via the generic hardware components is the abstract idea, the additional elements are what must provide the practical application, which they do not in the instant case. In particular, the claimed additional elements of the generic hardware components have been addressed above, while the receiving and storing amount to extra-solution activity that is well-understood, routine and conventional, the only other additional element are the various GUI with selectable or deselectable elements. Looking at the claimed GUI, the GUI is recited at a high-level of generality (i.e., output of data on the display of a computing device, containing elements to select/deselect for a user), and does not recite any features which improve the performance of the computer, nor does it provide a technical solution to a technical problem, the GUI is used in the claim to allow the various user’s to make selection in performance of the abstract idea, and therefore is not a practical application of the abstract idea. Additionally, the Examiner notes that GUIs with elements for selection, has been evidenced as well-understood, routine and conventional above. Therefore the claim does not recite any additional elements which improve the performance of the computer, or provide a technical solution to a technical problem.
The Examiner notes the October 2019 guidance is the current guidance used at the USPTO, and incorporates all of the previous court decisions within it, and Examiners are to use said guidance in making determinations of subject matter eligibility. With respect to improvements to a technical field, as stated above selectively sharing is well-understood, routine, and conventional and does not even address a technical problem. 
The Examiner notes, preemption "is not a standalone test for determining eligibility. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible." MPEP 2106.04(I), internal citations omitted, emphasis added.  Therefore the claims can still be patent ineligible based on the above Alice analysis even in the event that they do not preempt all ways of processing data.
The Examiner notes unlike the various court cases mentioned the claims do not improve the functionality of the GUI nor do they provide a technical solution to a technical problem described in Applicants specification. The claimed additional elements amount to generic hardware components to apply the abstract idea and extra-solution activity or generally linking to a particular technological environment. The claims may improve upon the abstract idea of allowing a user to selectively share data via interaction with generic hardware components, however an improved abstract idea is still an abstract idea, and therefore is not a practical application. 

Rejection under 35 U.S.C. § 103
Regarding the rejections of claims 1-2 and 4-5, 7, 9-19, 21-22 and 24-28, the Examiner has considered the applicant’s arguments and finds them persuasive in view of the amendments to the independent claims. In particular one of ordinary skill in the art before the effective filing date would not find it obvious to combine the teachings of Anis, Cook, Buttner, Dunlap, Sie, Wood, Dick, Anderson and Soyao to teach the amended claim. Therefore, in view of the amendments to the claim, the 103 rejection has been removed.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.L./Examiner, Art Unit 3626     


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626